Citation Nr: 1213196	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which confirmed and continued the previously denied claim of entitlement to service connection for degenerative joint disease of the lumbosacral spine on the basis that no new and material evidence had been received to reopen the claim.

During this appeal, jurisdiction of this claim was transferred to the RO in Los Angeles, California.

The Veteran testified at a Board hearing before the undersigned in September 2011; a transcript of this hearing is of record. 


FINDINGS OF FACT

1.  In a final October 1999 rating decision, the RO confirmed and continued the denial of service connection for a back strain.

2.  The evidence received since the October 1999 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative joint disease of the lumbosacral spine, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran has degenerative joint disease of the lumbosacral spine which has been related to service by competent medical evidence.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbosacral spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen and grant the Veteran's claim for entitlement to service connection for degenerative joint disease of the lumbosacral spine; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.


I. New and Material Evidence

Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for residuals of a back injury in January 1973 on the basis that a back strain was not found on his last examination.  In essence, the January 1973 rating decision determined that the Veteran did not have a current back disability which would qualify for service connection.

The Veteran did not appeal the January 1973 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran attempted to reopen his claim in December 1996.  In an October 1999 rating decision, the RO failed to reopen the Veteran's claim on the basis that while the evidence submitted was new, it failed to show any possible relationship between a current back disability and the Veteran's service.

The Veteran did not appeal the October 1999 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran again sought to reopen his claim in February 2009.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 1999 denial of service connection for a back strain discharge on the basis that there was no evidence of a relationship between the Veteran's current back disability and his service.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the October 1999 rating decision includes an August 2009 letter from a private physician who noted that the Veteran had been suffering from chronic low back pain since 1964 when he originally suffered a low back injury and strain while on active duty in Germany.  The physician concluded that it was likely that as a result of his original injury in service, the Veteran had recurrence of his low back pain.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for degenerative joint disease of the lumbosacral spine.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the October 1999 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current lumbosacral spine disability and service, and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. 

The prior denial of service connection in the October 1999 rating decision was based on a finding that the Veteran's current back disability was not incurred in the Veteran's service.  The August 2009 letter from a private physician suggests a current back disability that is related to service as the physician opined that it was likely that as a result of his original injury in service, the Veteran had recurrence of his low back pain.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for degenerative joint disease of the lumbosacral spine have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



II.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran asserts that he has a current lumbosacral spine disability related to his service.  Specifically, at his September 2011 hearing, he testified that he injured his back while attempting to pick up a 50 gallon drum during service.  The Veteran reported that his back snapped at the time of the injury.  He also noted that his back began hurting him about two weeks after he got out of the service.

The Veteran's service treatment records demonstrate that the Veteran presented in April 1964 with complaints of back pain for the last month.  The diagnosis was a back strain.

A September 1997 treatment note reported that the Veteran had injured his back in 1964 when lifting.  X-rays of the lumbar spine demonstrated mild degenerative components.

The Veteran underwent a VA examination in February 2003.  The Veteran reported an injury to his low back which occurred while in the military in 1964 when he was lifting a heavy object.  The pain had gotten progressively worse over the ensuing years.  The examiner diagnosed the Veteran with chronic low back pain which was likely related to the injuries he sustained in the service.  

An August 2009 letter from a private physician noted that the Veteran had been suffering from chronic low back pain since 1964 when he originally suffered a low back injury and strain while on active duty in Germany. He had suffered recurrent exacerbations since.  The Veteran had an MRI which revealed a herniated disc which caused neuroforaminal narrowing and possible nerve impingement.  The physician determined that it was likely that as a result of his original injury in service, the Veteran had recurrence of his low back pain.

Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for degenerative joint disease of the lumbosacral spine is warranted.  

Initially, the Board notes that there are no clinical findings or diagnoses of degenerative joint disease during service or for several years thereafter.  The first post-service evidence of a bilateral knee disability is a September 1997 VA treatment treatment report reflecting a diagnosis of degenerative changes.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Although service connection is not granted on a presumptive basis, it is warranted on a direct basis.

The Board notes that the Veteran's service treatment records show complaints of back pain from a lifting accident in 1964.  The Veteran has consistently maintained throughout that his back disability was related to his in-service injury in 1964.

Significantly, the February 2003 VA examiner and August 2009 private physician both determined that the Veteran's current back disability was related to his in-service back injuries.  In fact, there is no contrary medical evidence of record that indicates that the Veteran's current back disability was not a result of his in-service back injury.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, affording him the benefit of the doubt, the Board concludes that the criteria for service connection for degenerative joint disease of the lumbosacral spine have been met. 

(Continued on next page.)








ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease of the lumbosacral spine is reopened. 

Service connection for degenerative joint disease of the lumbosacral spine is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


